Citation Nr: 1713838	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  07-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988 and from December 1990 to September 1991.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for left knee disability. 

In September 2008, the Veteran and his wife testified before a Decision Review
Officer (DRO) at the RO.  A copy of the hearing transcript is of record.
 
In a June 2011 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development to include scheduling the Veteran for a VA compensation examination, which was accomplished. 

The Board however remanded the case again in June 2013 due to an inadequate VA examination.  

The Board granted service connection for the Veteran's right knee disability and again remanded for further development the left knee claim as secondary to his service-connected right knee disability in June 2014.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, an additional remand is needed.   Pursuant to the 2014 remand, the Veteran a VA compensation examination in February 2015 and the examiner concluded that the Veteran's left knee osteoarthritis is less likely than not related to his military service or caused or aggravated by his service-connected right knee disability.  The examiner reasoned that there was no right knee "instability" during the examination, bilateral knee conditions do not have pathophysiological relationship, and per medical literature, osteoarthritis can be considered a part of the normal aging process in patients older than 40 years of age.   

This opinion however does not provide any rationale on the question of aggravation.  Indeed, the Veteran has stated throughout the appeal period that his left knee disability is secondary to his right knee, as he has had to rely on that knee more.  While the examiner's rationale sufficiently explains why the right knee disability cannot be the cause of the left knee disability, it fails to explain why it could not have worsened the left knee condition based on the way the Veteran has reported using his left knee more to compensate for his right knee disability.  

Therefore, an additional opinion is necessary to provide an adequate rationale as to the question of aggravation of the left knee osteoarthritis due to the service-connected right knee disability.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including this remand, to the VA examiner who conducted the February 2015 VA compensation examination of the knees.  If that examiner is not available, a qualified substitute may be used.  

After reviewing the claims file, the examiner is asked to respond to the following:  

Is it at least as likely as not that the Veteran's left knee osteoarthritis has been AGGRAVATED by (permanently worsened beyond the natural progress of the disease) his service-connected right knee disability at any point during the appeal period?  Why or why not?   In providing rationale, the examiner is specifically asked to address the Veteran's assertion that he had to rely on his left knee more (i.e., overcompensate) due to the severity of his right knee disability.

Any opinion expressed should be supported by a complete rationale in a legible report.  

2.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

